Citation Nr: 9931312	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946 and from April 1951 to July 1952.  He also served on 
inactive duty, with periods of annual active for duty 
training, with the United States Army National Guard from 
March 1947 to March 1951 and from July 1952 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for bilateral 
hearing loss, also denying entitlement to service connection 
for tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's hearing loss claim has been developed.

2.  The veteran incurred noise exposure during service.

3.  The veteran currently has bilateral hearing loss meeting 
VA regulatory requirements for classification as a 
disability.

4.  Medical evidence relates the veteran's current hearing 
loss to inservice noise exposure.

5.  No medical evidence of record shows a current diagnosis 
of tinnitus.

6.  Service medical records show no complaints of, treatment 
for, or diagnosis of tinnitus.  No competent evidence 
indicates that any tinnitus was incurred in or is related to 
service, including to noise exposure.

7.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service, and the current degree of bilateral hearing 
impairment presently meets the regulatory requirements for 
service connection.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 
1991); 38 C.F.R. 
§§ 3.303, 3.385  (1999).

2.  The veteran has not presented a well grounded claim of 
entitlement to service connection for tinnitus, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (West 1991); 38 C.F.R. 
§§ 3.307, 3.309  (1999); see Hensley v. Brown, 5 Vet. App. 
155  (1993).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
  
II.  Evidence

Service personnel records show that the veteran served in the 
Army from January 1943 to March 1946, during which time his 
main occupational specialty was an Aircraft Mechanic.  He 
also served on active duty in the Air Force from April 1951 
to July 1952 as an Aircraft Mechanic and Flight Engineer.  He 
served on inactive duty with the Army National Guard from 
March 1947 to March 1951 and from July 1952 to March 1972, at 
all times as an Aircraft Maintenance Technician or 
Supervisor.  During service, he completed a course of study 
at the Aviation Free Gunnery Unit.  An August 1956 personnel 
memorandum shows that he was authorized to run-up engines, 
taxi, and otherwise operate aircraft on the ground.

Service medical records show no hearing loss or tinnitus at 
the time of the veteran's entrance into active duty, 
according to a January 1943 induction medical examination 
report.  Hearing was reported as 15/15 on whispered voice 
testing bilaterally.  No defects of the ears were noted.  The 
claims file contains no outpatient records from the veteran's 
first period of service indicating complaints of, treatment 
for, or diagnosis of hearing loss or tinnitus.  His March 
1946 separation medical report is also negative for any 
hearing loss or tinnitus; whispered voice testing again was 
reported as 15/15 bilaterally.

A March 1951 active duty examination report also notes no 
defects of the ears; whispered voice testing results were 
15/15 bilaterally.  Identical results are seen in Army 
National Guard medical examination reports dated March 1953 
and March 1956.

A September 1957 private audiogram report shows the results 
of audiological testing in graph form.  The report indicates 
that the veteran had "A.M.A. % Hearing Loss" of 4 in the 
left ear and 8 in the right ear.

A February 1959 service medical examination report shows that 
the veteran had hearing of 15/15 on whispered voice testing.

A February 1962 medical examination report provides the 
following puretone thresholds for the veteran's hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
50
LEFT
0
0
10
40
30

A February 1965 medical examination report indicates the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
25
50
LEFT
-5
5
5
40
30

It also remarks that the veteran had diminished hearing in 
the right ear.  It was not incapacitating, nor disqualifying.

A January 1968 periodic examination report shows the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
65
55
LEFT
0
0
5
50
35

Identical results were reported during an October 1968 
physical examination.

A September 1969 medical examination report shows the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
60
65
LEFT
10
10
20
35
40

It notes "high-frequency hearing loss, acoustic" as a 
physical defect.

A December 1971 Medical Board examination report indicates 
the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
65
70
LEFT
5
5
15
55
50

Subsequent to service, the claims file contain no medial 
evidence prior to 1993.

Private treatment records from a Thomas W. Holzen, MD, are 
dated August 1993 and July 1997.  They show that the veteran 
was seen in August 1993 with complaints of ear pain, hearing 
loss, and ringing in the ears.  The veteran reported that he 
worked on jet aircraft engines during service.  The records 
include the results of an August 1993 audiological test, and 
indicate that the veteran had normal hearing in the low 
frequencies, but a "marked high frequency drop off" which 
was "probably end-stage noise damage."  Records from July 
1997 also provide graphed results of audiological testing.  
An outpatient record reflects that the veteran had marked 
precipitous hearing loss with poor discrimination, which had 
worsened since the last testing, especially in the area of 
discrimination.

The most recent medial evidence is an April 1998 letter from 
Cynthia L. Ellison, a Certified Audiologist.  It includes the 
results of another July 1997 audiological test.  It indicates 
that the veteran had moderate-to-severe high-frequency 
sensorineural hearing loss bilaterally.  It also notes that 
the veteran reported being exposed to jet aircraft noise 
during service.  The letter concludes that, while actual 
exposure to such noise was undocumented, "if the veteran was 
around jet aircraft for any substantial length of time, it 
would follow that he, more than likely, would suffer an 
accompanying high frequency hearing loss of some magnitude."  
The July 1997 audiology report also indicates, as medical 
history, that the veteran had shot a gun on July 4th and had 
had bilateral tinnitus ever since.  Discrimination ability 
had decreased significantly, but had improved since the gun 
incident.  Both of the veteran's ear canals were clear.

III.  Analysis

a.  Bilateral hearing loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
law provides that, for purposes of VA benefits, "hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the [above] frequencies ... 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385  (1999).

Initially, the Board finds that the veteran's claim for 
service connection for hearing loss is well grounded.  He has 
submitted evidence that he currently has hearing loss, that 
he incurred noise exposure during service, and that his 
hearing loss is related to that noise exposure.  See Caluza 
v. Brown, supra.  The veteran has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

As stated above, the RO denied the veteran's claim for 
service connection for hearing loss.  It found no evidence 
suggesting that his hearing loss was incurred in service.  
After careful review of the record, the Board disagrees.

It is clear that the veteran currently has bilateral hearing 
loss for VA benefits purposes.  The 1997 private audiological 
records both indicate that he has significant high-frequency 
sensorineural hearing loss.

It is also clear that the veteran was exposed to loud noises 
during service.  His personnel records show that he worked in 
the maintenance of aircraft at all times during his 
approximately 4 years of active duty, as well as 
intermittently during 24 years of inactive duty.  Overall, 
the Board accepts that the veteran experienced noise exposure 
during service.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Grottveit v. Brown, 5 Vet. App. 91  (1993).  Such 
noise exposure is consistent with the nature of his service 
as an aircraft mechanic.  

It light of the above, the determinative issue for purposes 
of entitlement to service connection is whether the evidence 
shows that his current hearing loss is causally related to 
his inservice noise exposure.  38 C.F.R. § 3.303  (1999).  In 
this regard, the Board must weigh the evidence in support of 
that conclusion with that refuting it.

The Board acknowledges that the veteran's service induction 
and separation medical examination reports do not show 
hearing loss.  This is probative medical evidence that the 
veteran did not incur hearing loss in service.  However, that 
no audiological examination was conducted, only whispered 
voice testing, reduces the probative value of these 
documents.  High-frequency hearing loss may not be detected 
by whispered voice testing.  This is evident, in this case, 
by the fact that whispered voice testing results in February 
1959 were 15/15, almost 2 years after audiological 
examination revealed that the veteran had high-frequency 
hearing loss.  In any event, the United States Court of 
Appeals for Veterans Claims has held that it is not necessary 
for audiological data at the time of separation from service 
to show hearing loss that meets VA regulations for benefits; 
in fact, the veteran does not have to demonstrate actual 
hearing loss during service at all, so long as it is 
adequately shown that a disease or injury was incurred in 
service that caused hearing loss.  Hensley, 5 Vet. App. at 
159-160.

Here, the earliest indication of hearing loss is the 1957 
audiological report.  According to service personnel records, 
the veteran was not on active duty at the time of that 
audiological test.  However, at that time, he was only 32 
years of age.  Since 1957, audiological testing has 
consistently shown the presence of high-frequency hearing 
loss.  Of particular importance is the September 1969 medical 
examination report.  It specifically notes that the veteran's 
bilateral hearing loss was "acoustic," in nature, 
indicating that it was the result of noise trauma.

Other evidence supporting a causal connection, or nexus, 
between the veteran's hearing loss and inservice noise 
exposure is the 1993 private medical opinion from Dr. Holzen, 
to the effect that the veteran's hearing loss was "probably 
end-stage noise damage."

The most significant evidence in the veteran's favor is the 
April 1998 letter from the veteran's private audiologist.  It 
expressly states that, if the veteran was exposed to jet 
engine noises in service, then "more than likely [he] would 
suffer accompanying high frequency hearing loss."  As 
already discussed, the Board presumes that the veteran did 
incur noise exposure from aircraft during service.  
Therefore, the April 1998 record provides a clear medical 
opinion that a causal nexus exists between his current 
hearing loss and service.

Although the Board must also consider the evidence refuting a 
causal connection between the veteran's current hearing loss 
and service, it finds little of it in this case.  Except for 
the fact that the first confirmed hearing loss was 5 years 
after the veteran's separation from active duty, the Board 
finds no evidence, medical or otherwise, that attaches some 
other etiological explanation for the veteran's hearing loss.  
In fact, given that hearing loss was detected the very first 
time that the veteran was tested with electronic audiological 
equipment suggests that he may well have had hearing loss 
prior to 1957, impairment undetectable through whispered 
voice testing.  In any event, the Board fails to find any 
medical evidence rebutting the opinions and evidence in favor 
of his claim.  For instance, there is no objective, clinical 
evidence in the claims file that suggests that he had a 
metabolic disease or post-service noise exposure, or that 
some other problem or event is responsible for his hearing 
loss.

Overall, the Board finds adequate, competent evidence of 
current bilateral hearing loss and of a relationship to 
service.  While said evidence is not absolutely conclusive, 
it is at least in equipoise with that refuting his claim.  In 
such situations, the veteran is entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b)  (West 1991).

Therefore,  the Board concludes that service connection for 
bilateral hearing loss is warranted.

b.  Tinnitus

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board finds that this initial 
requirement has not been met.  Specifically, the Board finds 
no competent evidence that the veteran currently has 
tinnitus.  No recent medical evidence provides a diagnosis of 
tinnitus.  The only evidence suggesting that the veteran 
currently has tinnitus is his own lay statements.  The Board 
has carefully considered these statements; however, through 
his statements alone, the veteran cannot meet the burden 
imposed by section 5107(a) as to the presence of a medical 
disability because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board acknowledges that the 1993 outpatient treatment 
records note that the veteran had "ringing in the ears" and 
that the July 1997 audiological report reflects that he "had 
tinnitus ever since" shooting a gun on July 4th.  However, 
those notations are just a recording of statements made to 
the physicians by the veteran.  They are not diagnoses made 
after clinical examination.  As such, they are not competent 
evidence for purposes of a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)  ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement" as 
to determination of well-groundedness, "and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."). 

Even if the Board were to presume that the veteran currently 
had tinnitus, the claims file would still have to contain 
evidence that that condition was related to service, 
including inservice noise exposure.  Caluza, 7 Vet. App. at 
506; 38 C.F.R. § 3.303  (1999).  Unlike that pertaining to 
hearing loss, supra, the claims file contains no such 
evidence.  Specifically, no evidence in the claims file 
indicates that any current tinnitus was incurred in service 
or that it was related to inservice noise exposure.  In fact, 
the 1997 medical record specifically states that the veteran 
experienced tinnitus "ever since" shooting a gun earlier 
that month, suggesting that he did not have tinnitus prior to 
that time and that the gun shot caused his tinnitus.  In 
addition, unlike his hearing loss which was first noted in 
1957, a "ringing" in the ears was first mentioned in 1993, 
approximately 41 years after the veteran's separation from 
active duty.

Overall, the Board finds no evidence in the claims file, 
other than the veteran's lay statements, suggesting that he 
currently has tinnitus or, alternatively, that tinnitus was 
incurred in or is related to service.  As a result, he has 
not presented a well-grounded claim.  Therefore, the Board 
cannot decide it on the merits.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

In light of the above, his claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied as 
not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

